Donley, J.
—The sixth division of article 395 of the Code of Criminal Procedure, in defining what shall be *644sufficient allegations in an indictment, provides that the time mentioned must be some date anterior to the presentment of the indictment.
The indictment in this case alleges the offense to have been committed on the 25th day of ¡November, 1866, the same day on which the indictment was returned and filed in the court.
There is no allegation that the offense was committed anterior to the finding by the grand jury. This allegation is a positive requisition of the law, and must be observed, The judgment is reversed, and the cause
¡Dismissed.